                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

JOHN D. MCALLISTER,                                 )
                                                    )
                             Plaintiff,             )
                                                    )      JUDGMENT IN A
                                                    )      CIVIL CASE
v.                                                  )      CASE NO. 7:17-cv-66-D
                                                    )
TIMOTHY MALFITANO, DETECTIVE                        )
SELOGY, POLICE CHIEF MICHAEL                        )
YANIERO, INTERLOCAL RISK FINANCING                  )
FUND OF NORTH CAROLINA, NICCOYA                     )
DOBSON, and ERNIE R. LEE,                           )
                                                    )
                             Defendants.            )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants'
motions to dismiss and for summary judgment [D.E. 62, 65], and DENIES plaintiff's motion
[D.E. 60]. Defendants may file motions for costs in accordance with the Federal Rules of Civil
Procedure and this court's local rules.


IT IS FURTHER ORDERED that the court GRANTS Interlocal's motion to dismiss [D.E. 43] on
4/30/2018 and Interlocal Risk Financing Fund of North Carolina was dismissed from the case.



This Judgment Filed and Entered on February 8, 2019, and Copies To:
John D. McAllister                                         (Sent to 3624 Marksbury Dr.
                                                           Greensboro, NC 27405 via US Mail)
Brian E. Edes                                              (via CM/ECF electronic notification)
Cathryn M. Little                                          (via CM/ECF electronic notification)
Kathryn H. Shields                                         (via CM/ECF electronic notification)


DATE:                                               PETER A. MOORE, JR., CLERK
February 8, 2019                                    (By) /s/ Nicole Sellers
                                                    Deputy Clerk
